Case 1:17-cr-00555-DKW Document 474 Filed 05/26/20 Page 1 of 1        PageID #: 2329




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,     )                CR 17-00555 DKW-08
                               )
           Plaintiff,          )
                               )                ORDER ADOPTING FINDINGS
      vs.                      )                AND RECOMMENDATION TO
                               )                DENY MOTION FOR
 DORE OISHI,                   )                COMPASSIONATE RELEASE
                               )
           Defendant.          )
 _____________________________ )

    ORDER ADOPTING FINDINGS AND RECOMMENDATION TO DENY
             MOTION FOR COMPASSIONATE RELEASE

       Findings and Recommendation having been filed and served on all parties

 on May 08, 2020, and no objections having been filed by any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

 United States Code, Section 636(b)(1)(B) and Local Rule 74.1, the "Findings and

 Recommendation to Deny Motion for Compassionate Release", ECF No. 470 are

 adopted as the opinion and order of this Court.

       IT IS SO ORDERED.

       DATED: May 26, 2020 at Honolulu, Hawai’i.




                                   /s/ Derrick K. Watson
                                   Derrick K. Watson
                                   United States District Judge
